Title: To George Washington from Edward Newenham, 29 September 1792
From: Newenham, Edward
To: Washington, George



My Dear Sir
[Ireland] 29 Sepr 1792.

A Ship having announced her Departure in two or three Days, I have sent to Dublin to muster up Some of the Last Papers, as Every hour is pregnant with Important News.
Knowing those Virtuous Principles that adorn your Character, & which Justly render you the First Character of the Age, I venture to give my opinion—I was a Zealous & ostensible Supporter of the Revolution in France as settled in 1789, but that of the 10th of August, appears to me, as the most dreadfull Scene of Murder, Anarchy & Confusion, that Ever occurred in the annals of Ancient or Modern History—our Noble & Virtuous Freind Marquiss de La Fayette, has acted a Noble Part—if possible, he has Added to his Fame; I think, the Prussian & Austrian Generals, had no right to withhold him, as he travelld as a Stranger, & not as Deserter or an Emigrant—The Cheifs of the Reigning Power in France have amassed Vast fortunes, as they have purloind the Revenues—the amount of the Church Plate—the rent of the Absentees, the Profits of the Royal Forests—& the best Part of the forfeitures—My fourth son, whom you will probably be acquainted with, has just arrived here; he was Captain in the National Guards untill the 10th of August; he left Marsailles on the 11th; bought a Coach, & Luckily arrived Safe here, as the Mob were so furious, that it was Expected Every Englishman would be Massacred, for Reports were Spread that the English Fleet were saild to attack Brist—these Kinds of reports are dayly Spread, as serving to Inflame & Keep alive the fury of the Mob & not leave them a moment for Recollections.
I fear this Ship will sail before we get the Papers of the 11th from Paris; we have now 5 Pacquets, to the 16th Instant due, & I think, when they arrive, that we must have some very Important News; If the whole of what is stated (350000) to Compose the ⟨d⟩ifferent Armies of France, is Collected & armed, an Enthusiastic

Spirit may give them a Victory over the Combind Royal Armies, which are not more than 122000 Effective Men—it is thought, that the Russians will soon arrive to join them, & that the Kings of Spain & Sardinia will not any longer preserve a Neutrality.
The Papists here, are Exerting Every Nerve to obtain the Elective Franchise—they are upwards of 3 & ½ to 1, & consequently if they obtain the Elective Franchise, they will return Every County Member, & also the Representatives for all Free Cities & open Boroughs, consequently the Elective Franchise would be useless to the Protestants—they have committed a most Barbarous Murder on a Protestant Farmer for declaring his sentiments; & I fear, that in the Course of next Session of Parliament, the Metropolis will Experience dreadfull Convulsions unless the Protestants take some strong & Decisive Measures to protect themselves—In America they are so few, that they cannot Change your Constitution or Interrupt your Happiness—I assure you, we go to Bed with fears of a Nightly rising, not a Protestant, but what is Doubly Armed—they have so Contrived Matters, that our Popish Servants report Every word that passes at our Table to their Committees.
This moment I recived the Enclosed Paper, & as an Extract of your Letter has been published by Mr Frost the Companion of Mr Paine, I Enclose it in this Letter; the Custom House officers have made a daring Breach of the Constitution, in opening Letters; this affair will undergoe a Very Serious Investigation.
Lady Newenham joins me in most Sincere & Respectfull regards to Mrs Washington & you—I have the Honor, to be, with the greatest respect—Dear Sir your Excellency’s most obt & affte Humble Sert

Edward Newenham


I did not Know of the sailing of this ship (the Cardiff) untill this Morning, or I should have Collected more papers.

